DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 10, and 16, the closest reference to Spinelli et al. (Pub No. 20050078718) disclose the Intracavity Frequency-tripled CW Laser. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 10, and 16.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a gain and Raman medium receiving the pumping light from the first optical component, and generating a first infrared base laser light having a first wavelength and a second infrared base laser light having a second wavelength; an acousto-optic crystal receiving a radio frequency control signal from a radio frequency controller, wherein the radio frequency control signal has a signal period including a low level period and a high level period, and the acousto-optic crystal undergoes a corresponding turn-on time to allow any light to pass therethrough during the low level period; a first lithium triborate (LBO) crystal receiving the first and the second infrared base lasers, and generating a visible laser light having a third wavelength; and a second optical component, wherein: the first optical component has a first high reflectivity for a first wave band covering the first and the second wavelengths in respect of the second direction and a second high reflectivity for a second wave band covering the third wavelength; the gain and Raman medium has a first high transmittance for the first wave band and a third high reflectivity for the second wave band in respect of the second direction; the second optical component has a fourth high reflectivity for the first wave band and an initial transmittance, and when an intensity of the visible laser light reaches a threshold, the second optical component has a second high transmittance for the second wavelength in respect of the first direction so as to release an output laser pulse along the first direction; 17D&F-131 (PE0556#75/07229) and the intensity of the visible laser light achieves the threshold during the turn-on time of the acousto-optic crystal”.
Regarding claim 10,
None of the cited prior arts discloses the claimed structural combination of independent claim 10, in particular having the limitation of “a gain and Raman medium receiving the pumping light from the first optical component, and generating a first infrared base laser light having a first wavelength and a second infrared base laser light having a second wavelength; an acousto-optic crystal receiving a radio frequency control signal from a radio frequency controller, wherein the radio frequency control signal has a signal period including a low level period and a high level period, and the acousto-optic crystal undergoes a corresponding turn-on time to allow any light to pass therethrough during the low level period; a first lithium triborate (LBO) crystal receiving the first and the second infrared base lasers, and generating a first visible laser light having a third wavelength; a second LBO crystal receiving the first and the second infrared base lasers, and generating an ultraviolet laser light having a fourth wavelength; and a second optical component, wherein: the first optical component has a first high reflectivity for a first wave band covering the first and the second wavelengths in respect of a second direction opposite to the first direction and a second high reflectivity for a second wave band covering the third and the 19D&F-131 (PE0556#75/07229) fourth wavelengths; the gain and Raman medium has a first high transmittance for the first wave band and a third high reflectivity for the second wave band in respect of the second direction; the second optical component has a fourth high reflectivity for the first wave band and an initial transmittance, and when an intensity of the ultraviolet laser light reaches a threshold, the second optical component has a second high transmittance for the second wavelength in respect of the first direction, so as to release an output laser pulse along the first direction; and the intensity of the first visible laser light achieves the threshold during the turn-on time of the acousto-optic crystal”.
Regarding claim 16,
None of the cited prior arts discloses the claimed structural combination of independent claim 16, in particular having the limitation of “a gain medium receiving the pumping light from the first optical component, and generating a base laser light having a second wavelength; an acousto-optic crystal receiving the base laser light from the gain medium, and receiving a radio frequency control signal to determine whether the acousto-optic crystal is at a transparent condition or a non-transparent condition based on the radio frequency control signal; and a second optical component configured to form therebetween a laser resonant cavity with the first optical component, wherein the second optical component has a light-intensity threshold for the base laser light to be transmitted therethrough, and an intensity of the base laser light reaches the light-intensity threshold when the acousto-optic crystal is under the transparent condition”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828